Citation Nr: 1714828	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a skin disability of the legs.

2. Entitlement to service connection for a skin disability of the upper extremities, back, chest, and face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, which included service in the Republic of Vietnam during the Vietnam Era.  For his service, he received the Bronze Star, Good Conduct Medal, Vietnam Service Medal with two bronze stars, Gallantry Cross with Palm, and Republic of Vietnam Civil Actions Honor Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In June 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of these claims. 

The issue of service connection for a skin disability of the upper extremities, back, chest, and face is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is credible and probative evidence of record showing the Veteran has continuously exhibited the same symptomatology of a skin disability of his legs immediately following separation from service, which was subsequently diagnosed by a medical professional.


CONCLUSION OF LAW

The criteria for service connection for a skin disability of the legs have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them).  

With respect to the claim decided herein, the Board has satisfied all statutory and regulatory provisions regarding its duty to notify and assist the Veteran.  Moreover, if there is any defect, there is no prejudice to him as the adjudication of the claim constitutes a complete grant of the benefits sought.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding there is no prejudicial error if it does not affect the "essential fairness" of the adjudication); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding the Board's decision that a veteran will not be prejudiced by its deciding a question not addressed by the RO must be supported by an adequate statement of reasons or bases). 



II. Laws and Regulations

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R 
§ 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In cases such as this, where a veteran has served in combat, 38 U.S.C.A. § 1154(b) provides that if his lay evidence is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact there is no official record of an in service incurrence, it will be accepted as sufficient proof.  While 38 U.S.C.A. 
§ 1154(b) liberalizes the method of proof allowed in terms of in service incurrence, it does not eliminate the need for sufficient evidence of a nexus between the in service incurrence and current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases delineated in 38 C.F.R. § 3.309(a), if the disability is shown to have manifested to a compensable degree within a specified period of time following separation from service.  38 U.S.C.A. § 1110, 1112, 1113; 38 C.F.R. 
§ 3.307(a)(3).  

Additionally, a veteran, who served on active duty in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6).  If a veteran exposed to a herbicide agent pursuant to 38 C.F.R. § 3.307(a)(6) develops a disease delineated in 38 C.F.R. § 3.309(e), it shall be service connected on a presumptive basis even though there is no record of such disease during service, provided the presumption has not been rebutted in accordance with 
38 C.F.R. § 3.307(d).  38 C.F.R. § 3.309(e) provides and exhaustive list of the diseases that may be service connected on a presumptive basis pursuant to 
38 C.F.R. § 3.307(a)(6).  

III. Service Connection for a Skin Disability of the Legs

The Veteran contends that he is entitled to service connection for a skin condition occurring on his legs, which is related to his combat service in Vietnam.  See December 2008 Veteran's Application for Compensation and/or Pension; October 2010 Hearing Transcript. 

At the outset the Board notes the Veteran has a current disability for VA compensation purposes as he was diagnosed with a skin condition several months prior to filing this claim and multiple skin conditions during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time a claim for VA compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of a disability prior to the filing of the claim based on the same, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during the pendency of the claim).  

More specifically, since he began seeking treatment at VA facilities in 2008, the Veteran has carried various diagnoses for the skin condition of his legs, including pigmented purpura, seborrheic dermatitis, and papulosquamous disorder.  See October 2010 Hearing Transcript at 11; August 2009 VA Dermatology Consult (noted diagnosis of pigmented purpura of the lower legs, also known as Schamber's disease and capillaritis); September 2011 VA Examination Report; February 2015 VA Examination Report (noted diagnosis of seborrheic dermatitis); September 2016 VA Examination Report (noted the Veteran's visible skin condition as papulosquamous disorder).  As none of the diagnosed skin disabilities of the legs are eligible for presumptive service connection as a chronic disease pursuant to 
38 C.F.R. §§ 3.307 and 3.309(a) or as due to herbicide agent exposure pursuant to 
38 C.F.R. § 3.309(e), the Board must next turn to whether an in service incurrence is established by the evidence of record.  

At his October 2010 travel Board hearing, the Veteran testified that during his deployment in Vietnam he spent quite a bit of time in the trenches and marshes during combat.  See October 2010 Hearing Transcript at 4.  On one occasion, he spent 44 consecutive days in the trenches and marshes.  Id. at 5.  During that time, he was out in the swamps crossing waterways that were waist high and at times up to his neck.  He recounted that for 44 days straight, he was unable to change his socks, pants, or shirt.  

The Veteran reported noticing a problem with his skin about one week after returning home from Vietnam.  Id. at 7.  He recalled that he had just showered and was drying off when he noticed that his feet still looked dirty around the back of his ankles.  He got a washrag and soap, and tried to wash it off but it would not come off and he realized it was not dirt.  Subsequently, he noticed discoloration from mid-calf all the way down to the front of his foot on both sides.  Id. at 2-3.  Along with discoloration, the Veteran also experienced itchiness, flakiness, and swelling.  Id. at 8.  

Although his skin condition has been persistent since 1967, the Veteran initially self-treated with powders and ointments.  Id. at 8, 11.  In regards to the lack of service treatment records (STRs) associated with is skin condition, he explained that it was just not feasible to receive medical treatment in the middle of a marsh during combat because the first priority is not to get killed.  Id. at 6.  He advised the only people who got any medical attention were the ones who got shot.

Eventually, after he retired from his civilian occupation, the Veteran began going to VA medical centers for treatment since he no longer had health insurance.  See October 2010 Hearing Transcript at 4.  During his first visit to a VA treatment facility, the Veteran received a complete physical.  At that time, the Veteran reported his skin condition and expressed his belief that it was due to herbicide agent exposure in service.  However, according to the Veteran, the treatment provider just glanced at it and dismissed it as fungus.  Id.; see also August 2009 VA Dermatology Consult (Veteran reported he was told the itchy areas on his legs were due to fungus).  

A review of the Veteran's service treatment records is in fact silent as to any treatments or complaints of any skin conditions.  Still, the Board recognizes that the lack of contemporaneous medical evidence alone does not diminish the credibility of his claim.  See Buchanan, 451 F.3d at 1331, 1337 (2006).  

In assessing the evidence of record for an in service incurrence, the Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibited.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  

Beyond competency, the Board finds the Veteran's lay statements associated with the skin condition of his legs credible and probative as they are consistent with the conditions and hardships of his combat service in Vietnam as well as with the statements he made in the course of procuring medical treatment.  See 38 U.S.C.A. § 1154(b); see also White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, (1992) (holding that a statement made in the course of procuring medical services, where the declarant knows that a false statement may cause misdiagnosis or mistreatment, carries special guarantees of credibility).  Consequently, the Board finds there is sufficient evidence of an in service incurrence.  

Finally, the Board must determine whether there is a nexus between the Veteran's current disability and in service incurrence.  In this respect, the Board notes there are three VA examination reports associated with this claim, each of which provide a negative nexus opinion.  See September 2011 VA Examination Report; February 2015 VA Examination Report; September 2016 VA Examination Report.  

The Board notes the September 2011 and February 2015 VA examinations were previously determined to be inadequate to adjudicate this claim.  See June 2016 Board Decision.  With respect to the September 2016 VA examination, the Board finds it is also inadequate because it does not specifically reconcile or otherwise address each of the various skin diagnoses the Veteran has carried during the pendency of this claim; does not provide an opinion or rationale regarding herbicide agent exposure for direct service connection purposes; and does not consider his lay statements in terms of the circumstances, conditions, and rigors of his service.  See September 2016 VA Examination Report.  Therefore, the Board declines to accord the medical opinion and rationale concerning a nexus of any of the VA examinations any probative value.

Regardless of the negative medical nexus opinions, in certain instances lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating the lower court's categorical holding that a valid medical opinion is required to establish a nexus).  Here, the Board finds the Veteran's credible and consistent statements regarding chronology and symptomatology of the skin disability of his legs probative as to a nexus.  

Pivotal to this assessment is the Veteran's lay testimony describing the symptoms of his skin disability when he first became aware of them.  At the October 2010 travel Board hearing, the Veteran recalled noticing discoloration from mid-calf all the way down to the front of his feet, which he initially believed was just dirt.  See October 2010 Hearing Transcript at 2-3, 7.  This description is corroborated by the August 2009 VA dermatology consult where the dermatologist confirmed the Veteran's lower legs and ankles had light brown patches studded with cayenne pepper-like pinpoint macules.  See August 2009 VA Dermatology Consult; see also September 2011 VA Examination Report (VA examiner noted dry skin on lower extremities and small pinpoint spots on the inner and outer lower legs and anterior shins up to the knees).  Significantly, based upon the same persistent symptoms, the dermatologist diagnosed the Veteran with pigmented purpura of the lower legs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As a further matter, at the time of the Veteran's enlistment examination, while he reported swollen and painful joints, mumps, and severe tooth and gum trouble, no skin issues were reported or noted.  See August 1964 Report of Medical History; October 1965 Report of Medical Examination (both the normal and abnormal boxes are crossed with respect to identifying body marks, scars, or tattoos, but no skin disability is indicated).  Thus, there is no evidence suggesting the onset of any skin conditions prior to service.  

Even though the Veteran's separation examination is silent as to any skin conditions in service or at the time of separation, it is in keeping with his lay statements that he did not notice any skin issues until a week after his separation from service.  See July 1967 Report of Medical History (Veteran reported the same health issues he reported at the time of his enlistment examination); July 1967 Report of Medical Examination (examiner noted no skin disabilities nor indicated any abnormal identifying body marks, scars, or tattoos).  

As the Veteran has consistently and credibly reported the onset of the skin disability of his legs approximately a week following his separation from service as well as its persistent nature, the Board concludes there is sufficient evidence to suggest his skin disability of the legs resulted from his service in Vietnam.  Therefore, the Board finds the nexus element has been met.  Accordingly, service connection for a skin disability of the legs is warranted.  


ORDER

Entitlement to service connection for a skin disability of the legs is granted.




REMAND

Differing from the issue of service connection for a skin disability of the legs, the Board finds the Veteran's lay statements are insufficient to establish the nexus element as it relates to the skin disability of his upper extremities, back, chest, and face.  More specifically, he has not provided any lay evidence regarding the onset of a skin disability of his upper extremities, back, chest, or face in service, immediately following discharge, or shortly thereafter.  Even during his October 2010 travel Board hearing, the Veteran made no reference to any skin condition related to his upper extremities, back, chest, or face.  See generally October 2010 Hearing Transcript.  

The first complaint of a skin condition pertaining to the Veteran's arms, mid-back, and trunk comes from an August 2009 dermatology consultation.  See August 2009 VA Dermatology Consult.  At that time, the dermatologist noted he had scaling/lichenified plaque on his left arm; variegated (red and brown) macule with an irregular border on his mid-back; and scattered tan macules on his trunk.  In the end, the Veteran was diagnosed with moderate dermatitis neglecta of his mid-back and hyperplastic actinic keratosis of the left forearm.  See September 2009 VA Dermatology Class A Procedure.  With respect to the left forearm, the dermatologist suspected there was potential for early squamous cell carcinoma, so an electrodissection and curettage (ED&C) was recommended.  Id. 

Then, in March 2016, the Veteran had another VA dermatology consultation.  See March 2016 VA Dermatology Consult.  Upon examination, the dermatologist noted he had pink scaly macules/patches on his forearms and hands bilaterally.  The most notable patch was on his left upper posterior arm.  This dermatologist rendered three different diagnoses; actinic keratosis, seborrheic dermatitis, and neoplasm of uncertain behavior.  

Subsequently, in May 2016, the Veteran underwent another ED&C, this time on the left upper posterior arm.  Following the ED&C, he was diagnosed with squamous cell carcinoma in-situ.  See May 201 Dermatology Outpatient Procedure Note.

The first indication of a skin condition associated with the chest comes from a September 2011 VA Primary Care/Nurse Practitioner Progress Note.  At that time, a physician noted there was a faint, scattered, slightly pink, maculopapulatory rash with some scaling, on the Veteran's sternal region.  See September 2011 VA Primary Care/Nurse Practitioner Progress Note.

The first report of a skin condition relating to the face comes from a November 2011 VA Dermatology Consult.  At that time, the Veteran reported dry itchy patches of skin on his face as well as his chest, which the dermatologist assessed to be seborrheic dermatitis.  See November 2011 VA Dermatology Consult. 

Although the Veteran has been afforded three different VA examinations, the Board finds none of the VA examinations are adequate to adjudicate this claim because they did not consider the all relevant diagnoses; did not provide an opinion or rationale regarding herbicide agent exposure for direct service connection purposes, separate and apart from presumptive service connection; and did not consider the Veteran's lay statements in terms of the circumstances, conditions, and rigors of his service.  For the foregoing reasons, the Board finds an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the September 2016 examiner for an addendum opinion.  If the September 2016 examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, the examiner should:

a. Attempt to reconcile all prior diagnoses of skin conditions pertaining to the upper extremities, back, chest, and face in evidence during the pendency of the claim, to include moderate dermatitis neglecta, hyperplastic actinic keratosis, squamous cell carcinoma, seborrheic dermatitis, and papulosquamous disorder, with the September 2016 examination findings.

To the extent possible, identify which body part(s) the particular diagnosis pertains to.

If any of the diagnoses are synonymous with another, please indicate the same.

b. If any prior diagnosis cannot be reconciled with the September 2016 examination findings, opine as to whether it is at least as likely as not (50 percent probability or greater) the skin condition was incurred in or otherwise related to the Veteran's combat service in the Republic of Vietnam.

The examiner should be mindful that the Board has found the Veteran's lay statements regarding the circumstances, conditions, and rigors of his service to be credible.  Therefore, in rendering in an opinion, the VA examiner should discuss the circumstances, conditions, and rigors of service described by the Veteran as they relate to, if at all, any of the diagnoses in evidence.

In rendering an opinion, the examiner should also discuss direct service connection due to herbicide agent exposure, which is distinct from presumptive service connection due to herbicide exposure.

2. Upon receipt of the addendum opinion requested above, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


